Response to Amendment
1. The amendment filed by Applicant on October 14, 2021 has been fully considered. The amendment was filed and considered under AFCP2.0.  The support for the amendment is found in instant specification (Table 1A, 1B, 2A and 2B; p. 2, lines 25-20; p.3, lines 5-15, 20-23; p. 7, lines 11-13; p. 8, lines 18-25; p. 9, lines 7-10 of instant specification). In light of the amendment, all previous rejections are withdrawn. Instant claims 1-2, 4-7, 9-17 are allowed.

2. Instant claims are renumbered as follows.
Claim 1 becomes claim 1.
Claim 2 becomes claim 2, dependent on claim 1.
Claim 4 becomes claim 3, dependent on claim 1.
Claim 5 becomes claim 4, dependent on claim 1.
Claim 6 becomes claim 5, dependent on claim 1.
Claim 7 becomes claim 6, dependent on claim 1.
Claim 9 becomes claim 7, dependent on claim 1.
Claim 10 becomes claim 8, dependent on claim 7.
Claim 11 becomes claim 9, dependent on claim 1.
Claim 12 becomes claim 10, dependent on claim 9.
Claim 13 becomes claim 11, dependent on claim 10.
Claim 14 becomes claim 12, dependent on claim 11.
Claim 15 becomes claim 13, dependent on claim 12.
Claim 16 becomes claim 14, dependent on claim 13.


Reasons for Allowance
3.   The following is an examiner’s statement of reasons for allowance:  the present claims are allowable over the closest uncovered prior art, namely, LiPiShan et al (US 2015/0274867) (LiPiShan’867), LiPiShan et al (US 2015/0259491) (LiPiShan’491) and Liang et al (US 8,772,414), for the following reasons.

4.  LiPiShan’867 discloses a composition comprising a first composition that comprises a first ethylene/alpha olefin/nonconjugated polyene interpolymer and a second ethylene/alpha olefin/nonconjugated polyene interpolymer ([0022]), the first composition has: 
- Mooney viscosity of 20 to 100 (ML1+4, 125C) ([0031], [0030]);
- MWD of the first composition greater than 2.1; MWD of the ethylene/alpha olefin/nonconjugated polyene interpolymers of 1.7 to 5 ([0076]);
- a tan delta (0.1 rad/sec, 190ºC) of 0.7-1.90, or 1.00 to 1.90 ([0039], [0040]);
-  0.5-15%wt of polyene units ([0026], as to instant claim 13);
- Mw of 50,000 to 350,000 g/mol; Mw of the ethylene/alpha olefin/nonconjugated polyene interpolymers of 400,000 or less ([0037], [0038], [0055], as to instant claims 14, 20);
- 13C NMR%Peak area from 21.3-21.8 ppm of greater than 16% ([0019], as to instant claim 16);

The specifically exemplified compositions EPDM01, EPDM02, EPDM03 have a tan delta slope of 5.2, 9.7 and 11, respectively (Table 2, calculated according to the formula as claimed in claim 1), with the difference of (tandelta0.1rad/s –tandelta100rad/s) being higher than 0.4 (Table 2). For all of exemplified compositions EPDM01, EPDM02, EPDM03 the inequality cited in instant claims 17 and 19 of:

    PNG
    media_image1.png
    38
    368
    media_image1.png
    Greyscale

is fulfilled.
However, LiPiShan’867 does not recite the composition comprising a combination of 32-38%wt of a first ethylene/propylene/nonconjugated diene having the specifically claimed properties, in the combination with 68-62%wt of a second ethylene/propylene/nonconjugated diene, so to produce the final composition having a combination of properties as claimed in instant claims, specifically the combination of Mz, tan delta and tan delta slope.

5.  LiPiShan’491 recites the ethylene/alpha olefin/nonconjugated polyene  based compositions produced in the presence of [[2',2"'-[1,3-propanediylbis(oxy-kO)]bis[3-[3,6-bis(1,1-dimethylethyl)- 9H-carbazol-9-yl]-5'-fluoro-5-(1,1,3,3-tetramethylbutyl) [1,1'-biphenyl]-2-olato-kO] ] (2-)]- hafnium dimethyl catalyst with Cocatalyst 1 and the Cocatalyst 2 show the Mz values of as high as 762,800 g/mol at Mw of 284,190 g/mol (see Table 3, [0108] of LiPiShan’491). However, LiPiShan’491 does not recite the composition comprising a combination of 32-38%wt of a first 

6. Liang et al  recites the compositions comprising ethylene/alpha olefin/nonconjugated polyene interpolymers and having: Mooney viscosity of less than 300, or less than 200 and greater than 45  (col. 3, lines 50-57; col. 12, lines 25-30); MWD of 3-8 (col. 8, lines 50-53); Mw of 100,000-400,000 (col. 12, lines 43-45), also show Mz values of higher than 900,000, and specifically:
       - Mw of 297,270; Mn 65,420; Mw/Mn of 4.54 and Mz of 962,400 (Example 34-4 of  
          Table 5);
          - Mw of 299,220; Mn of 68,140; Mw/Mn of 4.39; Mz of 1,016,300 (Example 42-4  
             of Table 6);
           - Mw of 274,840, Mn of 70,510; Mw/Mn of 3.89; Mz of 961,500 (Example 42-8 of 
             Table 6);
            - Mw of 386,150; Mn of 77,870; Mw/Mn of 4.95; Mz of 1,505,500 (Example 42-7 
            of Table 6).
 However, the compositions of Liang et al comprise at least one curative or cross-linking agent such as sulfonyl azide (col. 5, lines 56-60), wherein instant claims contain no cross-linking agent.

7.  Therefore, the present claims are allowable over the cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764